Citation Nr: 9907280	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-00 999	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical & 
Regional Office Center in Cheyenne, Wyoming


THE ISSUE

Whether there was clear and unmistakable error in an April 
1959 rating decision wherein the RO severed service 
connection for a scar of the right knee with muscle loss in 
Muscle Group XIV.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1944. 

This appeal arose from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Cheyenne, Wyoming.  The M&ROC 
determined that the April 1959 rating decision wherein the RO 
in Dallas, Texas, severed service connection for a scar of 
the right knee was not clearly and unmistakably erroneous.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO severed service connection for a scar of the right 
knee with muscle loss in Muscle Group XIV in an unappealed 
April 1959 rating decision.

2.  The April 1959 rating decision did not contain any kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.


CONCLUSION OF LAW

The April 1959 rating decision, wherein the RO severed 
service connection for a scar of the right knee with muscle 
loss in Muscle Group XIV, did not constitute clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.105(a) (1998); Department of 
Veterans Affairs Regulations 1008 and 1009, effective January 
1, 1959, to May 28, 1959.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the April 1959 
rating decision wherein the RO severed service connection for 
a scar on the right knee with muscle loss in Muscle Group XIV 
is reported below.

Service medical records reveal that on entrance examination 
the extremities were normal.  In July 1943, it was noted that 
the veteran had an acquired deformity that resulted from an 
old injury to the right thigh and knee.  It was also noted 
that the disorder existed prior to entrance in service.  From 
July to September 1943, the veteran was treated for that 
disorder.  On a December 1943 examination, the veteran had a 
decided limp and an irregular scar over the anterior aspect 
of the right thigh and knee.  There was moderate atrophy of 
the quadriceps and a slight restriction in range of motion of 
the knee.  It was determined that the veteran's condition 
existed prior to enlistment and that it was not aggravated by 
service. 
 
In a May 1944 rating decision, service connection was granted 
for an acquired traumatic deformity of the right knee, with 
weakness and insecurity in weight bearing, on the basis of 
aggravation during service of a preexisting disability.  A 10 
percent disability rating was assigned.  

In a December 1945 statement, a private doctor indicated that 
the veteran had a mild, healed, lacerated wound in the right 
thigh that resulted from an injury in 1939.  In a March 1946 
statement, a private doctor indicated that the veteran had 
the following: chronic traumatic arthritis that was caused by 
a machine accident in 1939 and a lacerated and abraded wound 
that resulted in a loss of part of the right quadriceps 
muscle.





On May 1946 VA examination, radiographic study of the right 
knee revealed a slight arthritic reaction around the various 
joint surfaces.  Mild arthritis in the right knee and a mild 
scar on the right thigh and knee were diagnosed.  

The February 1947 rating decision shows the right knee 
disability was characterized as mild chronic arthritis of the 
right knee.

On April 1948 VA examination, x-rays of the right knee did 
not reveal any significant bony abnormality.  A scar of the 
right knee region with some muscle loss in Muscle Group XIV 
was diagnosed.

The April 1948 rating decision shows the service-connected 
disability was characterized as a scar of the right knee with 
muscle loss in Muscle Group XIV.

An April 1958 statement from a representative of a private 
hospital shows that the veteran was hospitalized in August 
1940 for a wound in the right leg that was caused by a 
machine accident.

In May 1958 the RO proposed severance of service connection 
for injury to the right knee, currently diagnosed as a scar 
of the right knee with Group XIV muscle loss, on the basis of 
the prior grant having been clearly and unmistakably 
erroneous, in view of the disorder having existed prior to 
service and not having been aggravated thereby.  The RO 
referred the case to the Acting Director of the VA 
Compensation and Pension Service for an opinion.

In January 1959 the Acting Director of the VA Compensation 
and Pension Service advised that the case had been 
administratively reviewed and that there was concurrence in 
the proposal to sever service connection for a scar of the 
right knee with Group XIV muscle loss, also rated as 
arthritis, chronic, mild, right knee, deformity acquired, 
right knee, traumatic with weakness and insecurity in weight 
bearing.




In February 1959 the RO notified the veteran of its intention 
to sever service connection for the scar of the right knee on 
the basis of the prior grant having constituted clear and 
unmistakable error 

In April 1959 the RO severed service connection for a scar of 
the right knee with muscle loss in Muscle Group XIV on the 
basis that the veteran's disability preexisted service and 
was not aggravated thereby.  The above-mentioned evidence was 
of record at the time of the rating decision.

At a February 1998 hearing held at the M&ROC before a hearing 
officer, the veteran testified that he first had knee 
problems in service.  Hearing Transcript (T.) 2.


Criteria

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed and amended.  38 C.F.R. § 3.105(a) 
(1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that clear and 
unmistakable error is present in a prior determination when 
the following three conditions are met: 

(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated), 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; 




(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made;" and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)). 

Under the laws and regulations in effect at the time of the 
April 1959 rating decision, service connection may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  Every person employed in 
active service shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 C.F.R. § 3.63 (1959).

A rating board or other adjudicative agency may reverse or 
amend a decision by the same or any other rating board or 
adjudicative agency where such reversal or amendment is 
obviously warranted by a clear and unmistakable error shown 
by the evidence in the file at the time the prior rating 
decision was rendered.  38 C.F.R. § 3.9 (1959).

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
an application for review on appeal; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis in the absence of clear and 
unmistakable error.  Department of Veterans Affairs 
Regulations 1008 and 1009, effective January 1, 1959, to May 
28, 1959.




Analysis

With regard to this claim, the Board has carefully reviewed 
the contentions of the veteran, the applicable laws and 
regulations, and the evidence of record in April 1959.  The 
Board, however, is unable to find that the April 1959 rating 
decision contains clear and unmistakable error.  On a 
December 1943 examination, it was determined that the 
veteran's condition existed prior to enlistment and that it 
was not aggravated by service.  

The veteran's argument is, in essence, a disagreement as to 
how the facts were weighed or evaluated and does not 
constitute undebatable error.  He has not submitted evidence 
to show that the correct facts, as they were known at the 
time of the original decision, were not before the 
adjudicator, or that the proper statutory or regulatory 
provisions were misapplied.  In particular, the regulation 
cited by the veteran's representative, which prohibited the 
severance of service connection for a disability that service 
connection had been in effect for 10 or more years, was not 
in effect at the time of the April 1959 rating decision.  See 
38 C.F.R. § 3.957 (1962).  

The veteran's contention that his preexisting right knee 
disorder was aggravated during service is not competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  As noted above, the competent medical 
evidence of record is the December 1943 medical examination 
report which shows the examiner found that the veteran's 
right knee condition had existed prior to service and was not 
aggravated thereby.

Following a review of the evidence of record at the time of 
the April 1959 rating decision and the extant law, the Board 
cannot conclude that an error of fact or law, that when 
called to the attention of later reviewers, compels the 
conclusion that the evidence did not warrant a severance of 
service connection for a scar of the right knee with muscle 
loss in Muscle Group XIV.  Therefore, the veteran has not 
submitted evidence of a valid claim for clear and 
unmistakable error.  Russell, 3 Vet. App. at 313.


ORDER

The April 1959 rating decision did not contain clear and 
unmistakable error in severing service connection for a scar 
of the right knee with muscle loss in Muscle Group XIV; 
accordingly, the appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

- 8 -


